—Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered January 12, 2000, convicting defendant, after a nonjury trial, of manslaughter in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 6 to 12 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Evidence properly credited by the court established beyond a reasonable doubt that defendant repeatedly stabbed the deceased in the chest with a sharpened screwdriver, that he did so with intent to cause serious physical injury, and that his actions were not justified. Concur— Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.